Citation Nr: 0936355	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-01 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for a bilateral knee 
disability.

2.	Entitlement to service connection for a right foot 
disability.

3.	Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1980 to January 
1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2007 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO). 

A Board hearing before the undersigned Veterans Law Judge was 
held at the RO in December 2008.  A transcript of the hearing 
has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At a December 2008 Board Hearing, the Veteran testified that 
in January 1985 he fell from a second story of a building 
during service while stationed in Germany.  The Veteran 
sustained injury to his back, hand, and lower extremities.  
He was treated for his back and hand in Germany and then 
transferred to the Bethesda Naval Hospital for further 
treatment.  The Veteran further testified that he started 
developing pain in his knees in the early 1990s and did not 
receive any opinion from the VA medical physicians as to the 
cause.  Furthermore, the Veteran stated the pain in his right 
foot started approximately seven years ago.  See Board 
hearing transcript, dated December 2008.


The Veteran claims his current bilateral knee disability is 
related to the incident during service.  In addition, the 
Veteran claims his right foot disability is related to this 
incident or is secondary to his knee disabilities.  The 
Veteran stated he was never given a VA examination to obtain 
an opinion as to whether these disabilities are related to 
service.  Id. 

According to the record, the Veteran is currently service 
connected for a post lumbar spinal fusion secondary to 
compression fracture L1, L2, and L4 at 30 percent 
compensability.  In addition, he also has a noncompensable 
rating for residuals of a dislocation left second 
metacarpophalangeal joint.  The Board notes both disabilities 
were found to be related to the incident described at the 
December 2008 hearing.  See Rating Decision, dated April 
2007.

The Veteran's service treatment records indicate he was 
treated for a fracture of his lumbar spine L1, L2, and L4, 
dislocation of his left index finger, and closed head injury 
with loss of consciousness following the second story fall.  
Furthermore, the Veteran complained of knee pains but 
attributed them to his treatment and immobility.  It is 
unclear from the service treatment records whether the 
Veteran attributed his knee pain to the fall incident.  There 
is no indication that the Veteran fractured his ankle or 
injured his lower extremities.  See VA treatment records, 
dated February 1984 to February 1985.

In June 1989 the Veteran was examined by a VA orthopedic 
specialist who noted he "walks with a slightly asymmetrical 
gait, alleging discomfort in the left buttock area as he 
bears weight on the left lower extremity... However, the left 
knee and right knee are normal to orthopedic examination with 
full passive [range of motion] O)-150°) and circumference of 
the thighs is equal."  The VA orthopedic specialist also 
found the Veteran to have "minor problem with left knee 
associated with prolonged use of a post-operative case 
immobilization, cast extending from body down left thigh to 
knee."  See VA treatment report, dated June 1989.

In August 1993, the Veteran underwent a VA examination for 
his lumbar spine condition.  The VA examiner stated that 
"the Veteran has a distinct limp favoring the left leg when 
he walks.  He states that this is to relieve the pain in his 
back."  See VA examination, dated August 1993. 

Between September 2006 and August 2007, the Veteran was 
treated for left knee pain with joint injections at the VA 
Medical Center in Memphis.  There is no complaint or 
treatment for right knee degenerative condition in the 
record.  In addition, there is no opinion whether the 
Veteran's knee condition is related to service.  See VA 
treatment records, dated September 2006 to August 2007.

In October 2006, the Veteran was treated for pain in his 
right heel.  The Veteran denied trauma to his foot but stated 
he worked in a steel company and was required to stand most 
of the day.  See VA treatment record, dated October 2006.

The Veteran was diagnosed with depression in April 2007, 
where it is noted that he experienced a difficult family 
history and the loss of his brother and close friend.  The 
Veteran stated he had "loss of pleasure, weight gain, loss 
of concentration, chronic fatigue and sleep problems."  The 
Veteran stated he was medically discharged from his military 
service due to the fall during service but does not allege 
his depression stems from his physical conditions.  See VA 
treatment records, dated September 2006 to August 2007.  

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  

Therefore, in light of the lack of medical opinion on the 
etiology of the Veteran's current bilateral knee and right 
foot disabilities, it is the Board's opinion that further 
development of the case is necessary in order to give the 
Veteran every consideration with respect to the present 
appeal.  Specifically, a VA examination must be conducted to 
examine whether the Veteran's disabilities are related to the 
January 1985 incident as described above.  

Furthermore, as to the Veteran's claim for entitlement to 
service connection for depression due to his physical 
conditions, this issue too must be remanded for additional 
development given the Veteran's diagnosis and treatment for 
depression.  This case is being returned to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and the 
Veteran will be notified when further action on his part is 
required.  

Accordingly, the case is REMANDED to the AMC for the 
following action:



1.	The AMC should take the appropriate steps 
to associate with the claims folder any 
outstanding VA medical records, to include 
from the VA medical facility in 
Cincinnati, Ohio.  
 
2.	The Veteran should then be scheduled for a 
VA orthopedic examination to determine the 
etiology of his bilateral knee and right 
foot disabilities.  The VA examiner is 
asked to state whether it is at least as 
likely or not that his bilateral knee 
disability and right foot disability were 
incurred in service or are etiologically 
related to service (to include the January 
1985 incident noted in records), or 
whether any of these disabilities are 
related to his service-connected 
disabilities, particularly his service-
connected low back disability.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail.  A complete copy of 
this decision and claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.  

3.	The Veteran should then be scheduled for a 
VA psychological examination to determine 
the etiology of his depression.  The VA 
examiner is asked to state whether it is 
at least as likely or not that the 
disorder was incurred in service or is 
etiologically related to any service 
connected disabilities, to particularly 
include the Veteran's service-connected 
low back disability.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  A complete copy of this decision 
and claims folder must be available for 
review by the examiner in conjunction with 
the examination and this fact should be 
acknowledged in the report.  

4.	The AMC should then re-adjudicate the 
issues of entitlement to service connected 
for bilateral knee disabilities and a 
right foot disability, and depression.  If 
the benefit sought is not granted, the 
Veteran should be furnished a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.     

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).




